Filed 12/20/21 In re D.A.G. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re D.A.G. et al., Persons                                   2d Juv. No. B312115
 Coming Under the Juvenile                                    (Super. Ct. Nos. J072219,
 Court Law.                                                      J072220, J072480)
                                                                 (Ventura County)

 VENTURA COUNTY HUMAN
 SERVICES AGENCY,

      Plaintiff and Respondent,

 v.

 B.D.,

      Defendant and Appellant.


      B.D. (mother) appeals the ex parte denial of her petition to
reinstate family reunification services (Welf. & Inst. Code, 1 § 388)
and the subsequent termination of her parental rights to minor



       All statutory references are to the Welfare and
         1

Institutions Code.
sons D.A.G and D.K.G. and daughter Z.K. (Welf. & Inst. Code,
§366.26). We agree and reverse.
          FACTS AND PROCEDURAL BACKGROUND
      Ventura County Child Welfare Services (CWS) learned in
June of 2018 that mother and father were using drugs and
leaving their infant son D.A.G. with grandparents for days at a
time. CWS contacted mother and opened a voluntary family
preservation case. She completed her program and obtained a
restraining order against father, who had a history of criminal
convictions and domestic violence.2 Mother gave birth to a second
son, D.K.G., in October of 2018.
      Mother relapsed on methamphetamine in August of 2019.
She agreed to enter rehabilitation but skipped her intake
appointment and ceased communicating with case workers. This
prompted CWS to initiate dependency proceedings for D.A.G. and
D.K.G. under section 300, subdivision (b)(1). CWS eventually
found mother and the two boys at a domestic violence shelter.
Mother was pregnant with a third child by father. CWS detained
the boys and placed them with confidential “resource parents”3
while mother sought inpatient substance abuse treatment.
      The juvenile court held a jurisdiction and disposition
hearing for D.A.G. and D.K.G. on September 17, 2019. Mother
consented to jurisdiction. The court offered reunification services
and authorized visitation on the condition she remain in
treatment. The boys reunited with mother on an extended visit




      2   Father is not a party to this appeal.

      3A “resource parent” is the umbrella term for those trained
and approved to provide adoptive or foster care to minors in
California.

                                   2
when she finished her program in November of 2019. Daughter
Z.G. was born in January of 2020.
      Mother and children moved in with grandparents in March
of 2020. Case workers began having trouble contacting mother
around this time. Most concerning, mother was again
disappearing for days and leaving the children in grandparents’
care. CWS terminated the boys’ extended visit and filed a third
dependency petition seeking jurisdiction over Z.G. as well.
Mother admitted relapsing again. Z.G. and her brothers were
detained in relative care with grandparents.
      The juvenile court combined D.A.G.’s and D.K.G.’s six-
month review hearing with Z.G.’s jurisdiction and disposition
hearing on May 26, 2020. CWS recommended terminating
reunification services as to D.A.G. and D.K.G. and bypassing
services as to Z.G. Mother initially requested contested hearings
on these recommendations. Her counsel withdrew the requests
in open court when she learned CWS would seek a permanent
plan of legal guardianship with grandparents. The court then
terminated services as to D.A.G. and D.K.G. It sustained
jurisdiction as to Z.G. and ordered services bypassed under
section 361.5(b)(10).4 The court directed CWS to seek a criminal
record exemption for grandfather, whose decades-old robbery
conviction prevented his approval as a resource parent.5 A
366.26 hearing was scheduled for July of 2020.

     4 The court continued Z.G.’s jurisdiction hearing from May
26, 2020 to May 29, 2020 to allow counsel to research whether
mother needed to formally waive reunification services.

     5 CWS sought grandfather’s exemption pursuant to a recent
Fourth District case concluding Health and Safety Code section
1522 violated due process to the extent it barred a non-parent
caregiver with a criminal record from seeking custody of a child

                                3
        Obtaining grandfather’s exemption took CWS longer than
expected. This resulted in several continuances of the 366.26
hearing. CWS announced in November of 2020 that it had finally
obtained the exemption, and, further, that it now recommended
adoption instead of legal guardianship as the permanent plan for
all three children. The court continued the section 366.26
hearing to March of 2021 so the agency could properly serve
mother and father with notice.
       In response, mother petitioned to modify the May 2020
orders terminating services as to D.A.G. and D.K.G. and
bypassing services as to Z.G. (§ 388, subd. (a).) She explained
how she withdrew her requests for contested hearings on these
issues only because CWS recommended guardianship with
grandparents as the permanent plan. Mother described how she
regularly visited the children over the past ten months and
provided their caregivers with groceries and financial assistance.
In addition, she had remained sober for eight months and
participated voluntarily in substance abuse treatment, domestic
violence counseling, individual therapy, and parenting groups.
She requested six months of reunification services with all three
children and a continuance of the implementation hearing so an
interactional study could be performed.
       The juvenile court denied mother’s section 388 petitions ex
parte, i.e., without a hearing. It found the children adoptable and
terminated her parental rights. Mother appealed.




with whom he had developed a “parental bond.” (In re C.P.
(2020) 47 Cal.App.5th 17, 31, quoting In re H.K. (2013) 217
Cal.App.4th 1422, 1435 [case remanded for factual findings on
whether type of bond between caregivers and minor “‘worthy of
protection as a fundamental interest’”].)

                                 4
                             DISCUSSION
      Mother challenges the ex parte denial of her petitions to
modify. She also appeals the subsequent orders denying her
request for a continuance and terminating her parental rights.
We conclude her petitions warranted a full section 388 hearing
and reverse judgment.
        The Juvenile Court Erred When It Denied Mother’s
                      Petition Without a Hearing
      Section 388, subdivision (a) allows a parent to seek
modification of an earlier order of the dependency court. (In re
Marilyn H. (1993) 5 Cal.4th 295, 309.) The court may deny a
section 388 petition ex parte if it fails to make a “prima facie
showing of changed circumstances and that the proposed change
would promote the best interests of the child.” (In re Zachary G.
(1999) 77 Cal.App.4th 799, 806; see Cal. Rules of Court, rule
5.570(d)(1).) The court should construe the petition’s allegations
liberally in favor of granting a hearing. (In re Jasmon O. (1994) 8
Cal.4th 398, 415; Cal. Rules of Court, rule 5.570(a).) We review
summary denials for abuse of discretion. (Jasmon O. at p. 415;
Cal. Rules of Court, rule 5.570(h).)
      The basis of each denial order is succinct and clear. Both
orders relating to D.A.G. and D.K.G. found “no additional
services could be offered” because 18 months had passed since the
boys were removed from mother’s care.6 The order relating to
Z.G. found mother had not shown changed circumstances because
she was still “very early in her latest attempts to comply with



      6Mother consented to the court’s jurisdiction over D.A.G.
and D.K.G. on September 17, 2019. The ex parte orders are
dated March 12, 2021.


                                5
what was her case plan.” 7 None of the three denial orders
acknowledge CWS’s about-face from legal guardianship to
adoption in November of 2020.
       Mother withdrew her requests for contested hearings in
May of 2020 based on assurances CWS would implement a
permanent plan of legal guardianship for all three children in
July of 2020. CWS considered the likelihood of adoption as “nil”
around this time even if it obtained the exemption. However, the
366.26 hearing did not take place in July. The court continued it
to August, then to November, while CWS sought grandfather’s
exemption. The switch from legal guardianship to adoption led to
yet another four month continuance to March of 2021. We note
the only explanation given by counsel for CWS’s abrupt change
was that the agency performed “further research” after receiving
the exemption.
       We view the mother’s showing of changed circumstances in
context with the strictures placed on her while her case remained
in this holding pattern. Having agreed to a plan of guardianship,
she secured her children’s ongoing safety and care without
jettisoning her right to maintain a consistent, if limited, role in
their lives while she addressed her personal demons. She visited
as often as allowed and purchased them groceries while CWS
sought grandfather’s exemption. Mother requested (and was
denied) modest increases in visitation time. She remained sober
and restarted her substance abuse program. When CWS
announced in November of 2020 that it intended to terminate her
parental rights, she joined a domestic violence support group, a


      7Mother’s sobriety period (eight months) was indeed brief
considering her long history of drug use. (See, e.g., In re Cliffton
B. (2000) 81 Cal.App.4th 415, 423 [seven months of sobriety since
relapse, “while commendable, was nothing new”].)

                                 6
12-step program, a parenting program, and resumed individual
therapy with her CWS-assigned psychologist. Receipts,
attendance sheets, and other exhibits attached to her declaration
document these activities, as do CWS’s own reports and
memoranda. This warranted a full hearing.
        Mother’s section 388 petition also showed resuming
reunification services would promote her children’s best interests.
The juvenile court was required to assume adoption would sever
her parental ties. (See In re Caden C. (2021) 11 Cal.5th 614, 633
[“Because terminating parental rights eliminates any legal basis
for the parent or child to maintain the relationship, courts must
assume that terminating parental rights terminates the
relationship”].) Respondents suggest mother’s failure to bond
meaningfully with her children, particularly the younger two,
indicates they would not benefit from her presence in their lives.
This reasoning places mother in a Catch-22. The guardianship
plan recommended by CWS in May of 2020 prompted mother to
forego further reunification services. A restrictive visitation
schedule, i.e., two hour-long visits per week, was ordered pending
implementation of that plan in July. This schedule eventually
extended over eight months, providing a modicum of contact but
little opportunity to deepen her relationship with the children.
        Construing the petition’s allegations liberally, we conclude
mother presented sufficient evidence that ongoing supervised
visits would be in the children’s best interests, and conversely,
that abruptly ending them would not. (See In re Aljamie D.
(2000) 84 Cal.App.4th 424, 432 [“to be entitled to a hearing on
her petition, appellant needed only to show ‘probable cause’; she
was not required to establish a probability of prevailing on her
petition”]; In re Heather P. (1989) 209 Cal.App.3d 886, 891
[requesting parent must only present “any evidence that a
hearing would promote the best interests” of the children].)

                                 7
     Reversing the Juvenile Court’s Ex Parte Denial of Mother’s
         Petition Requires Reversing Its Subsequent Orders
       The juvenile court must provide a fair hearing on mother’s
section 388 petition before it proceeds to a section 366.26 hearing.
(In re Lesly G. (2008) 162 Cal.App.4th, 904, 915-916, citing In re
Hashem H. (1996) 45 Cal.App.4th 1791, 1799-1801.) We reverse
the orders terminating her parental rights and selecting adoption
as the permanent plan for D.A.G., D.K.G., and Z.G. for this
reason. (Ibid.) The juvenile court shall schedule further
hearings on mother’s section 388 petition, giving all parties a
reasonable opportunity to address any recent developments. A
reasonable reunification plan shall be established if mother
meets her burden under section 388. If she does not, the juvenile
court may proceed with a section 366.26 hearing and make
appropriate orders. (In re Jeremy W. (1992) 3 Cal.App.4th 1407,
1417.) Mother may renew her request for an interactional study
if she chooses.
                           DISPOSITION
       The judgment (order terminating parental rights and
selecting adoption as the permanent plan for the three minors) is
reversed. On remand, the juvenile court shall conduct an
evidentiary hearing on mother’s section 388 petition.
       NOT TO BE PUBLISHED.



                                     PERREN, J.

We concur:



      YEGAN, Acting P.J.                         TANGEMAN, J.


                                 8
                     Tari L. Cody, Judge
              Superior Court County of Ventura
               ______________________________

      Donna Balderston Kaiser, under appointment by the Court
of Appeal, for Defendant and Appellant B.D.
      Tiffany N. North, County Counsel, Joseph J. Randazzo,
Deputy County Counsel, for Plaintiff and Respondent County of
Ventura County Human Services Agency.




                              9